Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO GUARANTY

 

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO GUARANTY (this
“Amendment”) is made as of August 5, 2013 (the “Effective Date”) by and among
INTREPID POTASH, INC. (the “Borrower”), each of the Lenders party to the Credit
Agreement (defined below) and U.S. BANK NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the “Administrative Agent”), under that certain Credit
Agreement, dated as of August 3, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the Lenders party thereto, and the Administrative Agent.  Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings set
forth in the Credit Agreement.

 

WHEREAS, the Borrower and the other Loan Parties have requested that the Lenders
and the Administrative Agent agree to make certain modifications to the Credit
Agreement and the Guaranty; and

 

WHEREAS, the Borrower, the other Loan Parties, the Lenders and the
Administrative Agent have so agreed on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
other Loan Parties, the Lenders and the Administrative Agent hereby agree as
follows.

 

ARTICLE I - AMENDMENTS

 

Effective as of the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Article III below, each of the Credit
Agreement and the Guaranty is hereby amended as follows:

 

1.1                               The following new defined terms are inserted
alphabetically into Section 1.01 of the Credit Agreement:

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries and any Control
Affiliate concerning or relating to bribery or corruption.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Control Affiliate” means any of the Borrower’s Control Affiliates.  As used in
this definition, “Control” means (i) the possession by the Borrower or any
Subsidiary of the Borrower,

 

--------------------------------------------------------------------------------


 

directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise or (ii) any Person that owns 50% or more of
a Person described in (i) above.

 

“Designated Person” means any Person listed on a Sanctions List.

 

“ECP” means an “Eligible Contract Participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC (collectively, and as now or hereafter in effect, the “ECP Rules”).

 

“ECP Rules” has the meaning assigned to such term in the definition of “ECP.”

 

“Equity Incentive Plan” means the INTREPID POTASH, INC. EQUITY INCENTIVE PLAN,
adopted April 20, 2008, and approved by the Borrower’s stockholders on April 20,
2008, as amended from time to time.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor pursuant to the Guaranty, of such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor pursuant to the Guaranty
becomes effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee pursuant to the Guaranty becomes illegal.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee becomes effective with respect to such Swap Obligation or such other
Person as constitutes an ECP and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a

 

2

--------------------------------------------------------------------------------


 

keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.

 

“Sanctions” means:

 

(a)                                 economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the US
government and administered by OFAC; and

 

(b)                                 economic or financial sanctions imposed,
administered or enforced from time to time by the US State Department, the US
Department of Commerce or the US Department of the Treasury.

 

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the US government and
administered by OFAC, the US State Department, the US Department of Commerce or
the US Department of the Treasury or any other U.S. government entity, in each
case as the same may be amended, supplemented or substituted from time to time.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

1.2                               The definition of “2008 Equity Incentive Plan”
set forth in Section 1.01 of the Credit Agreement is hereby deleted in its
entirety and replaced by the definition of “Equity Incentive Plan”.

 

1.3                               The definition of “Authorized Officer” set
forth in Section 1.01 of the Credit Agreement is hereby amended by deleting the
phrase “Director of Finance” and replacing it with the phrase “Vice President of
Finance”.

 

1.4                               The definition of “Facility Termination Date”
set forth in Section 1.01 of the Credit Agreement is hereby amended in its
entirety as follows:

 

“Facility Termination Date” means August 3, 2018, any later date as may be
specified as the Facility Termination Date in accordance with Section 2.23, or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated, in each case pursuant to the terms hereof.

 

3

--------------------------------------------------------------------------------


 

1.5                               The definition of “Interest Period” set forth
in Section 1.01 of the Credit Agreement is hereby amended in its entirety as
follows:

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three, six, or if available to all Lenders, twelve months commencing on a
Business Day selected by the Borrower pursuant to this Agreement.  Such Interest
Period shall end on the day which corresponds numerically to such date one, two,
three, six, or twelve months thereafter, provided, however, that if there is no
such numerically corresponding day in such next, second, third, sixth, or
twelfth succeeding month, such Interest Period shall end on the last Business
Day of such next, second, third, sixth, or twelfth succeeding month.  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

 

1.6                               The definition of “Permitted Acquisition” set
forth in Section 1.01 of the Credit Agreement is hereby amended in its entirety
as follows:

 

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, and no material challenge to such Acquisition (excluding
the exercise of appraisal rights) shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired, (c) the business
to be acquired in such Acquisition is in the same line of business as the
Borrower’s or a line of business incidental, reasonably related or complementary
thereto, (d) as of the date of the consummation of such Acquisition, all
material approvals required in connection therewith shall have been obtained,
and (e) the Borrower shall have furnished to the Administrative Agent a
certificate demonstrating in reasonable detail (i) a pro forma Leverage Ratio
that is at least (and including) 0.25x less than the maximum Leverage Ratio then
in effect for the four fiscal quarter period most recently ended prior to the
date of such Acquisition, and (ii) for any Acquisition that is a Material
Acquisition, pro

 

4

--------------------------------------------------------------------------------


 

forma compliance with the financial covenant contained in Section 6.21(a) for
such period, calculated, in each case, as if such Acquisition, including the
consideration therefor, had been consummated on the first day of such period.

 

1.7                               The definition of “Substantial Portion” set
forth in Section 1.01 of the Credit Agreement is hereby amended in its entirety
as follows:

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 15% of the consolidated
assets of the Borrower and its Subsidiaries taken as a whole or Property which
is responsible for more than 15% of the Consolidated Net Income of the Borrower
and its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

1.8                               Article V of the Credit Agreement is hereby
amended to insert immediately at the end thereof the following new Section 5.22:

 

5.22                        Sanctions.

 

(a)                                 Borrower and its Subsidiaries, and, to the
Borrower’s knowledge, each Control Affiliate have conducted their business in
compliance with Anti-Corruption Laws and have instituted and maintained policies
and procedures designed to be in compliance with such laws.

 

(b)                                 None of the Borrower, any of the Borrower’s
Subsidiaries nor, to the Borrower’s knowledge, any Control Affiliates acting or
benefiting in any capacity in connection with any extension of credit, financial
accommodation or credit facility made available by one or more of the Lenders
hereunder or in connection herewith:

 

(i)                                     is a Designated Person;

 

(ii)                                  is a Person that is owned or controlled by
a Designated Person;

 

(iii)                               is located, organized or resident in a
Sanctioned Country; or

 

5

--------------------------------------------------------------------------------


 

(iv)                              has directly or indirectly engaged in, or is
now directly or indirectly engaged in, any dealings or transactions (1) with any
Designated Person, (2) in any Sanctioned Country, or (3) otherwise in violation
of Sanctions,

 

in each case to the extent that, if any of the above representations is not
true, such inaccuracy would cause any Lender to be in violation of any laws or
regulations applicable to such Lender.

 

1.9                               Section 6.11(d) of the Credit Agreement is
hereby amended in its entirety as follows:

 

(d)  Indebtedness of the Borrower and its Subsidiaries which is secured by Liens
granted by the Borrower and its Subsidiaries; provided that the aggregate
principal amount of Indebtedness secured by Liens described in this clause
(d) at any time does not exceed 15% of Consolidated Total Assets of the Borrower
and its Subsidiaries as of the end of the fiscal year for which audited
financial statements were most recently delivered pursuant to Section 6.1(a) at
any time outstanding.

 

1.10                        Section 6.17 of the Credit Agreement is hereby
amended in its entirety as follows:

 

6.17                        Affiliates.  Except for (i) any transaction between
or among Loan Parties, (ii) any transaction involving assets that are not
material to the business or operations of the Borrower or the Subsidiaries
involved in such transaction, (iii) any IRB entered into after the date hereof,
(iv) Restricted Payments permitted under Section 6.20, or (v) as set forth in
Schedule 6.17, the Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary than the Borrower or such Subsidiary would obtain in
a comparable arms-length transaction.

 

1.11                        Section 6.20 of the Credit Agreement is hereby
amended in its entirety as follows:

 

6.20.  Restricted Payments.  The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that (i) any Subsidiary may
declare and pay dividends or make distributions or transfers to the Borrower or
to a Wholly-Owned Subsidiary, (ii) the Borrower may repurchase its common stock
in accordance with the Equity Incentive Plan, as the same may be amended,
modified or replaced, (iii) the Borrower may make Restricted Payments in
connection with the distribution of rights

 

6

--------------------------------------------------------------------------------


 

pursuant to any shareholder rights plan or the redemption of any such right for
nominal consideration in accordance with the terms of any such shareholder
rights plan, (iv) the Borrower may make Restricted Payments in connection with
the net exercise by holders of options or warrants or similar securities, or in
connection with the withholding or payment of taxes upon the vesting of
restricted stock, stock appreciation rights or similar securities of the
Borrower, (v) the Borrower may declare and make dividend payments or other
distributions payable solely in the Borrower’s common stock, and (vi) in
addition to those dividends and repurchases permitted under the foregoing
clauses (i) through (v), the Borrower may declare and pay additional dividends
on its capital stock or repurchase additional shares of its capital stock so
long as (A) no Default or Event of Default shall exist before or after giving
effect to such dividend or repurchase or be created as a result thereof, (B) the
Borrower shall have furnished to the Administrative Agent, prior to declaring
and paying such dividend or repurchasing such capital stock, a certificate
demonstrating in reasonable detail the Borrower’s pro forma Leverage Ratio
giving effect to the applicable dividend or repurchase, and its compliance with
Section 6.21(a) on a pro forma basis after giving effect to the applicable
dividend or repurchase, and (C) if such pro forma Leverage Ratio is not at least
(and including) 0.25x less than the maximum Leverage Ratio then in effect, the
aggregate amount of all such dividends and repurchases paid or made during the
twelve-month period ending on the date of the proposed dividend or repurchase
shall not exceed $25,000,000 (with the Borrower, to the Administrative Agent’s
reasonable satisfaction,  identifying in the aforementioned certificate all
dividends and repurchases (including the proposed dividend or repurchase) paid
or made during such twelve-month period, and demonstrating availability for such
dividend or purchase within such $25,000,000 limitation).

 

1.12                        Section 6.21(b) of the Credit Agreement is hereby
amended in its entirety as follows:

 

(b)  Leverage Ratio.  The Borrower will not permit the Leverage Ratio, as of the
end of each of its fiscal quarters, to be greater than 3.50 to 1.00.

 

1.13                        Article VI of the Credit Agreement is hereby amended
to insert immediately at the end thereof the following Section 6.24:

 

7

--------------------------------------------------------------------------------


 

6.24.  Sanctions.

 

(a)                                 Borrower shall not, and shall (i) ensure
that none of its Subsidiaries and (ii) use commercially reasonable efforts to
ensure that no Control Affiliate will, directly or indirectly use the proceeds
of any extension of credit under or in connection herewith:

 

(i)                                     for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977; or

 

(ii)                                  to fund, finance or facilitate any
activities, business or transaction of or with any Designated Person or in any
Sanctioned Country, or otherwise in violation of Sanctions, as such Sanctions
Lists or Sanctions are in effect from time to time;

 

in each case to the extent that any such non-compliance will result in the
violation of any applicable Sanctions by any Lender or affiliate thereof or any
other laws or regulations applicable to such Lender.

 

(b)                                 Borrower shall not, and shall (i) ensure
that none of its Subsidiaries and (ii) use commercially reasonable efforts to
ensure that no Control Affiliate will, use funds or assets obtained directly or
indirectly from transactions with or otherwise relating to (i) Designated
Persons, or (ii) any Sanctioned Country, to pay or repay any amount owing to any
Lender or affiliate thereof under or in connection herewith, in each case to the
extent that any such non-compliance will result in the violation of any laws or
regulations applicable to any Lender or affiliate thereof.

 

(c)                                  Borrower shall, and shall (i) ensure that
each of its Subsidiaries and (ii) use commercially reasonable efforts to ensure
that no Control Affiliate will:

 

(i)                                     conduct its business in compliance with
Anti-Corruption Laws; and

 

(ii)                                  have appropriate controls and safeguards
in place designed to prevent any proceeds of any extension of credit hereunder
from being used contrary to the representations and undertakings set forth
herein;

 

in each case to the extent that any such non-compliance will result in the
violation of any laws or regulations applicable to any Lender or affiliate
thereof.

 

1.14                        Section 7.9 of the Credit Agreement is hereby
amended in its entirety as follows:

 

8

--------------------------------------------------------------------------------


 

7.9.  The Borrower or any of its Material Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $25,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate; provided, however, that such
judgment shall not be an Event of Default under this Section 7.9 if and for so
long as (1) the amount of such judgment is covered by a valid and binding policy
of insurance between the Borrower or the applicable Material Subsidiary and the
insurer covering payment thereof, (2) the out-of-pocket amount payable
(including any deductibles) by the Borrower, any Material Subsidiary or any
combination thereof in connection with any such judgment is in an aggregate
amount of no more than $25,000,000 and (3) such insurer has been notified of,
and has not disputed, in writing, the claim made for payment of the amount of
such judgment; or (ii) nonmonetary judgments or orders which, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
which judgment(s), in any such case, is/are not stayed on appeal or otherwise
being appropriately contested in good faith.

 

1.15                        The Pricing Schedule to the Credit Agreement is
hereby amended in its entirety pursuant to the Pricing Schedule attached hereto.

 

1.16                        The Guaranty is hereby amended to insert immediately
at the end thereof the following new Sections 22 and 23:

 

SECTION 22.  Limitation on Guaranty of Certain Swap Obligations.  No Guarantor
hereunder shall be deemed to be a guarantor of any Swap Obligations if such
Guarantor is not an ECP, to the extent that the providing of such guaranty by
such Guarantor would violate the ECP Rules or any other applicable law or
regulation.  This paragraph shall not affect any Guaranteed Obligations of a
Guarantor other than Swap Obligations, nor shall it affect the Guaranteed
Obligations of any Guarantor who qualifies as an ECP.  If a Swap Obligation
arises under a master Swap Agreement governing more than one transaction, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to transactions for which such Guarantee is or becomes illegal.

 

SECTION 23.  Keepwell.  Without in any way limiting the obligations of any
Guarantor under this Guaranty (including under Section 2 hereof) or the other
Loan Documents, each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds

 

9

--------------------------------------------------------------------------------


 

or other support as may be needed from time to time by each other Guarantor
(other than any other Qualified ECP Guarantor) to honor all of its obligations
under this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 23 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 23, or otherwise under this Guaranty, as it
relates to such other Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until a discharge of such Qualified ECP Guarantor’s
Guaranteed Obligations in accordance with the terms hereof and the other Loan
Documents.  Each Qualified ECP Guarantor intends that this Section 23
constitute, and this Section 23 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor (other than
any other Qualified ECP Guarantor) for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE II- REPRESENTATIONS AND WARRANTIES

 

Each Loan Party hereby represents and warrants as follows:

 

2.1                               This Amendment, the Credit Agreement and the
Guaranty, each as amended hereby, constitute legal, valid and binding
obligations of such Loan Party and are enforceable against such Loan Party in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally.

 

2.2                               As of the date hereof and after giving effect
to the terms of this Amendment, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the representations and warranties of such
Loan Party set forth in the Credit Agreement and the Guaranty, each as amended
hereby, are (x) with respect to any representations or warranties that contain a
materiality qualifier, true and correct in all respects as of the date hereof
and (y) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the date
hereof, except in each case to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.

 

ARTICLE III- CONDITIONS PRECEDENT

 

This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to:

 

10

--------------------------------------------------------------------------------


 

1.              The Administrative Agent’s receipt of counterparts of this
Amendment duly executed by the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders.

 

2.              A Certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying (i) that there have been no changes in the charter
document of such Loan Party, as attached thereto and as certified as of a recent
date by the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, or certifying that the charter documents of such Loan
Party delivered to the Administrative Agent on August 3, 2011 were true,
accurate and complete on such date and remain in effect on the Effective Date
without amendment, restatement, supplement or other modification from the copies
of such documents delivered on August 3, 2011, (ii) the Operating Agreement or
other organizational document, as attached thereto, of such Loan Party as in
effect on the date of such certification, or certifying that the organizational
documents of such Loan Party delivered to the Administrative Agent on August 3,
2011 were true, accurate and complete on such date and remain in effect on the
Effective Date without amendment, restatement, supplement or other modification
from the copies of such documents delivered on August 3, 2011, (iii) resolutions
of the Board of Directors or other governing body of such Loan Party authorizing
the execution, delivery and performance of each Loan Document to which it is a
party, (iv) the Good Standing Certificate (or analogous documentation if
applicable) for such Loan Party from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction and (v) the names and true signatures
of the incumbent officers of each Loan Party authorized to sign the Loan
Documents to which it is a party, and (in the case of the Borrower) authorized
to request an Advance or the issuance of a Facility LC under the Credit
Agreement or a certification that the incumbency and specimen signatures
delivered to the Administrative Agent on August 3, 2011 have not changed.

 

3.              Opinion of Bryan Cave HRO, counsel for the Loan Parties.

 

4.              Payment of all fees and expenses then due and payable by the
Borrower pursuant to Section 4.1 below to the extent invoiced or pursuant to
that certain Amendment No. 1 Fee Letter between the Borrower and the
Administrative Agent.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV- GENERAL

 

4.1                               Expenses.  The Borrower agrees to reimburse
the Administrative Agent upon demand for all reasonable and documented third
party out-of-pocket expenses paid or incurred by the Administrative Agent,
including, without limitation, reasonable fees, charges and disbursements of
outside counsel to the Administrative Agent, in connection with preparation,
negotiation and execution of this Amendment and any other document required to
be furnished herewith.

 

4.2                               Counterparts.  This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging methods
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

4.3                               Severability.  Any provision in this Amendment
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Amendment are declared to
be severable.

 

4.4                               Governing Law.  This Amendment shall be
construed in accordance with the internal laws (without regard to the conflict
of law provisions) of the State of Colorado, but giving effect to federal laws
applicable to national banks.

 

4.5                               Successors; Enforceability.  The terms and
provisions of this Amendment shall be binding upon the Borrower, the other Loan
Parties, the Administrative Agent and the Lenders and their respective
successors and assigns, and shall inure to the benefit of the Borrower, the
other Loan Parties, the Administrative Agent and the Lenders and the successors
and assigns of the Administrative Agent and the Lenders.

 

4.6                               Reference to and Effect on the Credit
Agreement and Guaranty.

 

a.                                      Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
or the Guaranty to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Credit Agreement or the
Guaranty, as applicable, as amended and modified hereby.

 

b.                                      Except as specifically amended above,
the Credit Agreement, the Guaranty and all other documents, instruments and
agreements executed and/or delivered in connection therewith (including, without
limitation, all of the Loan Documents) shall remain in full force and effect and
are hereby ratified and confirmed.

 

c.                                       The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Guaranty or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

12

--------------------------------------------------------------------------------


 

4.7                               Headings.  Section headings in this Amendment
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of this Amendment.

 

(signature pages follow)

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

/s/ David W. Honeyfield

 

Name:

David W. Honeyfield

 

Title:

President and CFO

 

 

 

INTREPID POTASH — MOAB, LLC

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

 

By:

/s/ David W. Honeyfield

 

 

Name:

David W. Honeyfield

 

 

Title:

President and CFO

 

 

 

 

 

INTREPID POTASH — WENDOVER, LLC

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

/s/ David W. Honeyfield

 

Name:

David W. Honeyfield

 

Title:

President and CFO

 

 

 

 

 

INTREPID POTASH — NEW MEXICO, LLC

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

/s/ David W. Honeyfield

 

Name:

David W. Honeyfield

 

Title:

President and CFO

 

Signature Page to

Amendment No. 1 to

Intrepid Potash Credit Agreement and Guaranty

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender, as LC Issuer and as Administrative Agent

 

 

 

 

 

By:

/s/ John C. Springer

 

Name:

John C. Springer

 

Title:

Vice President

 

Signature Page to

Amendment No. 1 to

Intrepid Potash Credit Agreement and Guaranty

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NA., as a Lender

 

 

 

 

 

By:

/s/ Brad Elliott

 

Name:

Brad Elliott

 

Title:

Vice President

 

Signature Page to

Amendment No. 1 to

Intrepid Potash Credit Agreement and Guaranty

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Laura Woodward

 

Name:

Laura Woodward

 

Title:

Officer

 

Signature Page to

Amendment No. 1 to

Intrepid Potash Credit Agreement and Guaranty

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By:

/s/ Manuel Diaz

 

Name:

Manuel Diaz

 

Title:

Director

 

Signature Page to

Amendment No. 1 to

Intrepid Potash Credit Agreement and Guaranty

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Daniel J. Ricke

 

Name:

Daniel J. Ricke

 

Title:

Vice President

 

Signature Page to

Amendment No. 1 to

Intrepid Potash Credit Agreement and Guaranty

 

--------------------------------------------------------------------------------


 

 

AGFIRST FARM CREDIT BANK, as a Lender

 

 

 

 

 

By:

/s/ Bruce B Fortner

 

Name:

Bruce B Fortner

 

Title:

Vice President

 

Signature Page to

Amendment No. 1 to

Intrepid Potash Credit Agreement and Guaranty

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By:

/s/ G. S. Todd Berryman

 

Name:

G. S. Todd Berryman

 

Title:

S.V.P.

 

Signature Page to

Amendment No. 1 to

Intrepid Potash Credit Agreement and Guaranty

 

--------------------------------------------------------------------------------


 

 

UNITED FCS PCA

 

D/B/A FCS COMMERCIAL FINANCE GROUP, as a Lender

 

 

 

 

 

By:

/s/ Jeremy Voigts

 

Name:

Jeremy Voigts

 

Title:

Vice-President

 

Signature Page to

Amendment No. 1 to

Intrepid Potash Credit Agreement and Guaranty

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Eurodollar Rate

 

1.125

%

1.375

%

1.625

%

1.875

%

2.25

%

Base Rate

 

0.125

%

0.375

%

0.625

%

0.875

%

1.25

%

 

APPLICABLE FEE
RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Commitment Fee

 

0.15

%

0.20

%

0.25

%

0.30

%

0.35

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than 1.75 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 2.50 to 1.00.

 

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status, or Level III
Status and (ii) the Leverage Ratio is less than 3.00 to 1.00.

 

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials.  Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective from and after the first day of the first
fiscal month immediately following the date on which the delivery of such
Financials is required until the first day of the first fiscal month

 

--------------------------------------------------------------------------------


 

immediately following the next such date on which delivery of such Financials of
the Borrower and its Subsidiaries is so required.  If the Borrower fails to
deliver the Financials to the Administrative Agent at the time required pursuant
to Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five days after such Financials are so delivered.

 

--------------------------------------------------------------------------------